Title: To George Washington from William Baynham, 21 August 1799
From: Baynham, William
To: Washington, George



Sir
Essex 21st Augt 1799

I did myself the honor to inform you in my last that I had operated on your Servant Tom’s Eyes, that I had not very sanguine hopes of rendering him essential relief, and that the result would be ascertained in a fortnight.
I am sorry that present appearances afford me no reason to alter my opinion. The tumor in the left Eye is, I am convinced, incurable; and a growing film in the right threatens to overspread the transparent Cornea and thereby deprive him of the sight of this eye, in which the vision is, at present, but imperfect—against this increasing evil I know of no remedy save that which I have applied, and which having failed I would advise that nothing more be attempted but to leave it to nature.
Having received an account today of an only brother’s lying dangerously ill, in the county of Gloucester, I propose to set off to see him tomorrow: and altho’ it was not my intention to have discharged Tom before the expiration of the fortnight, yet being called away on so emergent an occasion, and seeing no prospect of his being benefit⟨ed⟩ by a longer stay, I shall direct him to set out on his return home as soon as the weather clears which I trust will be in a day or two. In the operations which I performed, as I was prompted rather by a wish than an expectation of relieving the poor fellow, I hope you will not take it amiss if I claim no more than a consultati⟨on⟩ fee of five dollars. With the highest esteem & respect I am Sir yr mo. obedt Servt

Wm Baynham

